             Case 7:20-cv-10804-CS Document 25 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
BRANDON STERLING,

                                            Plaintiff,
                                                                                 ORDER
                 – against –
                                                                             20-CV-10804 (CS)
STATE OF NEW YORK, et al.

                                             Defendants.
-------------------------------------------------------------------------x

Seibel, J.

        Plaintiff filed his initial complaint in this matter on December 21, 2020, and filed an

amended complaint on April 1, 2021. On June 30, 2021, Plaintiff filed a letter notifying the

Court of a change in address, and he has not since updated his address with the Court. (Doc. 20.)

On July 1, 2021, Defendants requested, via letter, a pre-motion conference, (Doc. 19), and the

Court issued an Order setting a telephonic conference for July 29, 2021 and ordering Plaintiff to

respond to the Defendants’ July 1 letter by July 22, (Docs. 21). A copy of the Court’s July 1

Order was mailed to Plaintiff at the address he provided on June 30.

        Plaintiff did not respond to Defendants’ letter, nor did he appear at the July 29

conference. Because the notice mailed to Plaintiff did not include the dial-in information for the

telephonic conference, and although Plaintiff had not requested that information, the Court

rescheduled the hearing and issued a notice of the change in date, with dial-in instructions, on

July 30. (Doc. 22.) The July 30 notice set the conference for September 3, 2021 and directed the

Plaintiff to file a response to Defendants’ June 30 letter by August 27. (Id.) On August 23,

2021, Plaintiff filed a letter (which was dated July 20, 2021, in all likelihood incorrectly) asking

that the conference on August 27, 2021 be rescheduled. (Doc. 23.) In response, the Court
            Case 7:20-cv-10804-CS Document 25 Filed 09/03/21 Page 2 of 2




notified Plaintiff that there was no conference on August 27, that the correct conference date was

September 3, and that Plaintiff was to respond to Defendants’ letter by August 27. (Doc. 24.)

That notice was also mailed to the address Plaintiff provided on June 30. Plaintiff failed to

appear at the September 3 conference and has not submitted any response to Defendants’ July 1

letter.

          Plaintiff is hereby ORDERED to (a) respond to Defendants’ July 1 letter, (b) provide the

Court with a telephone number and email address where he can be reached, and (c) explain his

failure to appear at the September 3 conference. If Plaintiff fails to comply with this Order by

September 24, 2021, this case will be dismissed without prejudice pursuant to Federal Rule of

Civil Procedure 41(b) for failure to prosecute, without further notice. The Clerk is respectfully

directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated: September 3, 2021
       White Plains, New York

                                                      ________________________________
                                                            CATHY SEIBEL, U.S.D.J.




                                                  2
